814 F.2d 655Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gertrude M. JARMAN, Plaintiff-Appellant,v.U.S.  DEPARTMENT OF COMMERCE, Bureau of the Census,Washington, D.C., Defendant-Appellee.
No. 86-3086.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 21, 1987.Decided March 20, 1987.

D.Md., 638 F.Supp. 582
AFFIRMED.
Appeal from the United States District Court for the District of Maryland, at Baltimore.  Joseph H. Young, District Judge.  (C/A No. 85-4408).
Before RUSSELL, WIDENER and CHAPMAN, Circuit Judges.
Gertrude M. Jarman, appellant pro se.
Catherine Curtis Blake, Robert J. Mathias, Office of the U.S. Atty., James Stockton Perry, Asst. U.S. Atty., for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order entering judgment for the defendant in this action brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Sec. 2000e-16 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Jarman v. Department of Commerce, C/A No. 85-4408 (D.Md., May 30, 1986).


2
AFFIRMED.